                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARK SHAW,                                 :    CIVIL NO. 1:18-CV-1348
                                           :
             Plaintiff                     :    (Chief Judge Conner)
                                           :
      v.                                   :
                                           :
SUPERINTENDENT, et al.,                    :
                                           :
             Defendants                    :

                                        ORDER

      AND NOW, this 28th day of May, 2019, upon consideration of plaintiff’s

motion (Doc. 17) for appointment of counsel pursuant to 28 U.S.C. § 1915(e)(1), and

assuming that plaintiff’s claims have an arguable basis in law and fact 1, and it

appearing, at this juncture in the proceedings, that plaintiff is capable of properly

and forcefully prosecuting his claims, and that discovery neither implicates complex

legal or factual issues nor requires factual investigation or the testimony of expert

witnesses, and it being well-established that indigent civil litigants possess neither a

constitutional nor a statutory right to appointed counsel in a civil case,


      1
         If the court determines that a claim has “arguable merit in fact and law,”
Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993), consideration of the litigant’s ability
to proceed pro se in light of a number of additional non-exhaustive factors,
including: (1) the plaintiff’s ability to present his or her case; (2) the complexity of
the particular legal issues; (3) the degree to which factual investigation is required
and the ability of the plaintiff to pursue such investigation; (4) the amount a case is
likely to turn on credibility determinations; (5) whether the case will require
testimony from expert witnesses; and (6) the plaintiff’s ability to retain and afford
counsel on his or her own behalf, is then undertaken. Montgomery v. Pinchak, 294
F.3d 492, 499 (3d Cir. 2002); Parham v. Johnson, 126 F.3d 454, 457-58 (3d Cir. 1997);
Tabron, 6 F.3d at 155-57.
Montgomery v. Pinchak, 294 F.3d 492, 498 (3d Cir. 2002), and that district courts

have broad discretion to determine whether to appoint counsel under 28 U.S.C.

§ 1915, it is hereby ORDERED that the motion (Doc. 17) is DENIED without

prejudice. If further proceedings demonstrate the need for counsel, the matter will

be reconsidered either sua sponte or upon motion of plaintiff.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania




                                          2
